Title: To Benjamin Franklin from Isaac Norris, 25 July 1758
From: Norris, Isaac
To: Franklin, Benjamin


My Dear friend (B F)
Pensyla. July 25th 1758
If I Could hear the News by this Days post, I might Possibly Send Some Intellegence from our Westren Expedition and Ticonderoga, but there is no probability of transmitting from hence, any thing Relateing to Cape Breton, which will not be Sooner known by A direct Conveyance from thence. The Politicians in Town are in full Expectation of Success in that Quarter and with great reason. Our forces under General Forbes Seem to fortify Themselves At particular places to perserve a Communication and Secure A Retreat in Case of Necessity, and by moveing forward Slowly, to Ensure Success against fort DuQuesne, or at least to preserve themselves in the Neigh[bor]hood of the Enemy and guard the frontiers of These Colonies, except against Some Small Indian excursions, which will probably Continue during the War, unless we Can find Some means of Reconcileing them to our Interests. The Delawares of Vinango and About the Ohio, I realy believe are well dispos’d to a peace, and to Come into our alliance Cordialy, if they Are not prevented by our New Politicks, Tho’ I am informd that General Forbes has Interested himself in Indian Affairs and been of Good Service. I shall enclose a late Message from the Cherokee’s to the Delawares, As I received it from Chas. Thompson about a Month ago, Since which a Deputation from the Ohio has been in Philadelphia, who held a Treaty There in Company with Several Delawares who accompanied them from Wyoming. Chas. Thompson offerd his Service on their return but was refused by the Governor, by which means, one Post A Moravian went alone. ’Tis Clear, that uncommon endeavors are used to Induce the Indians to forego their Complaints Concerning the Injustice done them on Account of their lands. What Success they may meet with, by perseverance, I cannot Say, but the lands Cannot be easily Eradicated from the Minds Of those Tribes who have been Disposess’d of them, as they Think, Iniquituously. The Committee bro’t me your last letter to them A few days Since, but I have forgot the Date. It will give me great Pleasure to hear the Summer Contributes to the Return of a Good State of health, which we all Sincerly wish you, pray remember me kindly to Billy, and I Must Also desire My Complements to My friend R C and his good family, My Brother Shiped him a pipe of Wine by —— Suppose the Committee will Send a Copy Of the Votes So far as they are printed. I am your Assured friend
I N
CopyB Franklin recd ackd 7br 16 1758

